Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 5, 2020

                                      No. 04-20-00351-CV

                    IN THE INTEREST OF T.E.C., ET AL CHILDREN,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-01552
                        Honorable Angelica Jimenez, Judge Presiding

                                         ORDER

        This is an accelerated appeal of the trial court’s order terminating appellant, Erica
G.’s parental rights. The disposition of this appeal is governed by the standards set forth in Rule
6.2 of the Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this
appeal is required to be brought to final disposition within 180 days of the date the notice of
appeal is filed. Id.

        Appellant’s brief was originally due to be filed on September 15, 2020. On September
15, 2020, appellant filed an unopposed motion requesting a forty-day extension of time to file the
brief. This court granted in part and denied in part the motion, and ordered appellant to file
her brief no later than October 5, 2020. Our order cautioned appellant that, given the time
constraints governing the disposition of this appeal, further requests for extensions of time
would not be granted absent extenuating circumstances.

        On October 2, 2020, appellant filed a second unopposed motion for an extension of time
to October 26, 2020. The motion is GRANTED and appellant is hereby ORDERED to file her
brief no later than October 26, 2020. No further extensions of time will be granted.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court